Citation Nr: 0329572	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran performed verified active service from October 
1958 to June 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).

An October 2001 RO decision denied the veteran's claim for 
entitlement to service connection for a back disorder.  He 
appealed.  However, his notice of appeal suggested that he 
disagreed with the RO decision because it did not address a 
claim of entitlement to service connection for a psychiatric 
disorder based on claimed in-service sexual encounters.  The 
RO issued a Statement of the Case on the issue of service 
connection for a back disorder, but the veteran did not 
perfect appeal of that issue, and it is not before the Board.

REMAND

The veteran seeks service connection for a psychiatric 
disorder based on alleged sexual encounters in service.  
Service connection is granted when evidence shows that 
current disability resulted from injury or disease incurred 
or aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The RO developed the veteran's claim as one for entitlement 
to service connection for a major depressive disorder, to 
include posttraumatic stress disorder (PTSD).  Service 
connection for PTSD requires medical evidence of a diagnosis 
of PTSD made in accord with the diagnostic criteria of the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), medical evidence 
linking the disorder to events in service and, unless the 
claimant engaged in combat with the enemy or was held as a 
prisoner of war and the claimed stressor is related to those 
experiences, credible supporting evidence that the in-service 
events occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2003).  
Service connection for PTSD based on alleged assaults in 
service cannot be denied until the veteran is given a 
detailed notice of the nature of corroborative evidence that 
could be submitted.  Id.  

In this case, the veteran has not been diagnosed with PTSD.  
Rather, the diagnosis is major depressive disorder, though 
examiners have suggested that the depressive disorder is 
linked to claimed in-service sexual encounters.  A July 2002 
RO decision denied entitlement to service connection for 
"major depressive disorder (personal assault)."

The claim, the diagnosis, and the RO decision, raise a 
medical-legal question:  Although service connection for PTSD 
based on alleged personal assaults cannot be denied without 
providing the veteran with notice of the nature of 
corroborative evidence that could be submitted to 
substantiate the claim, is such notice required before 
denying a claim for service connection for some other 
psychiatric disorder allegedly due to "personal assaults?"  
The Board is of the view that, regardless of the fact that 
38 C.F.R. § 3.304(f)(3) relates specifically to PTSD, where 
the claim is for service connection for any psychiatric 
disorder allegedly due to "personal assaults" in service, 
the veteran is entitled to that notice prescribed by the 
regulation.  That view is predicated on the fact that a 
significant difficulty in any such case is establishing the 
actual occurrence in service of the requisite events.  
Accordingly, this case must be remanded so the veteran can be 
given that notice prescribed by 38 C.F.R. § 3.304(f)(3).

In addition, this remand will allow for further evidentiary 
development.

First, the veteran's service medical records have not been 
obtained, and it is presumed that they were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
When a veteran's service medical records are lost through no 
fault of his own, the United States Court of Appeals for 
Veterans Claims (Court) has said that VA has a heightened 
"obligation to explain its findings and to consider 
carefully the benefit-of-the-doubt rule."  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Later, the Court held 
that, VA also has a heightened duty to advise the veteran of 
alternative forms of evidence that he may submit.  Smith v. 
Brown, 10 Vet. App. 44, 48 (1998).  Remanding will enable VA 
to give the veteran that notice to which he is entitled by 
virtue of his missing service medical records.

With regard to his service medical records, the veteran 
reported, in a February 2001 letter, that he was hospitalized 
for a "suicide attempt" with aspirin while stationed at 
Fort Chaffee.  In the letter, he related his "suicide 
attempt" to a back injury rather than to sexual encounters 
he now says he had several months earlier.  He has also 
reported that he attended a "psychiatric day hospital" at 
Fort Chaffee.  Ordinarily, service medical records include 
documents relating to outpatient treatment and discharge 
summaries of inpatient treatment.  It is not clear whether 
the veteran was admitted to the hospital at Fort Chaffee.  If 
he was, however, clinical records of that treatment should be 
available.  Neither is it clear whether counseling records 
from the psychiatric day hospital would have been included in 
his service medical records, but it is possible that those 
records were treated as hospital clinical records and retired 
by the hospital to NPRC.  The veteran's service personnel 
records, which were stored separately from his service 
medical records and, thus, not destroyed in the 1973 fire, 
are included in the claim file.  Those records suggest that 
the veteran was examined at the neuropsychiatric clinic of 
the Fort Chaffee hospital during April and May 1959.  The RO 
should seek relevant clinical records from NPRC.

The veteran said his earliest postservice VA psychiatric 
treatment was provided at the San Diego VA hospital in 1996, 
but records of that treatment are not in the claim file and 
should be obtained.

Records of the veteran's workmen's compensation claim reveal 
that, in 1996 and 1997, he underwent psychological evaluation 
by Thomas D. Harpley, PhD, and psychiatric examination by 
Stephen M. Stahl, MD, both of whom are located in San Diego.  
He also said he was regularly seeing another psychiatrist, a 
Dr. Addario.  Records of those doctors are not in the claim 
file and should be obtained.

Finally, reports of VA counseling and psychiatric examination 
are inadequate.  The veteran's counselor said he was treating 
for PTSD, but that the diagnosis was major depressive 
disorder.  The counselor and psychiatric examiners claimed to 
have reviewed the file, but they attributed the veteran's 
major depressive disorder to two claimed in-service sexual 
encounters without addressing the impact in terms of the 
etiology and date of onset of his major depressive disorder, 
to postservice homosexual activity (see VA examination of 
December 2001), to a postservice 1992 work-related injury, to 
a total lack of psychiatric history until he became 
unemployed, to financial problems, or to multiple physical 
disorders recently diagnosed including degenerative disc 
disease of the lumbar and cervical spine, chronic obstructive 
pulmonary disease, diabetes mellitus, significant 
gastrointestinal disorders, hypertension, and a renal or 
adrenal tumor.  It is notable that the veteran was diagnosed 
with major depressive disorder in San Diego in 1996, but 
examiners there attributed this mental disorder to his 
physical ones, and not to the claimed sexual assaults.  Thus, 
reexamination is warranted.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim is medical 
evidence of a diagnosis of a 
psychiatric disorder made in accord 
with DSM-IV diagnostic criteria, 
medical evidence linking the 
diagnosed disorder to events in 
military service, and credible 
supporting evidence that the in-
service events occurred.

b.  That evidence from sources other 
than the veteran's service records 
may corroborate his account of the 
in-service events.  Examples of such 
evidence include records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals or physicians; 
records of tests for sexually 
transmitted diseases; and statements 
from family members, roommates, 
fellow service members, or clergy 
including Father Murphy.

c.  That alternative forms of 
evidence may be submitted including 
the veteran's personal copies of 
military records, statements from 
service medical personnel, 
statements from service comrades, 
military or civilian police reports, 
reports of physical examinations 
conducted by employers or insurers, 
postservice treatment or pharmacy 
records, or letters written or 
photographs taken while the veteran 
was in service.

d.  That it is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof, 
and VA will notify him of evidence 
he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

e.  That he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it, and his 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he wishes to waive 
in writing any time limitation set 
forth in 38 U.S.C.A. § 5103.

2.  The veteran must provide a statement 
detailing the claimed in-service sexual 
encounters.  The statement should include 
the approximate date and time of each 
incident, the names of personnel involved 
or otherwise in the immediate vicinity, 
the specific location of each incident, 
the events preceding each incident, and 
the events following each incident 
including the names of all persons to 
whom he reported the incidents and the 
approximate dates of his reports.

3.  The RO must seek from NPRC clinical 
records of the veteran's April-June 1959 
treatment at the Fort Chaffee hospital.

4.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him for mental illness since 
1992, and the RO must obtain records of 
that treatment not now in the file 
including records of psychological 
evaluations and psychiatric examinations 
and treatment by Drs. Harpley, Stahl, and 
Addario.

5.  If the veteran receives benefits from 
the Social Security Administration, any 
medical records considered in awarding 
those benefits should be obtained.

6.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation.  The claim file must be sent 
to the examiner for review.

a.  The examiner must carefully 
review this remand, records of the 
veteran's workmen's compensation 
claim, and records of his 
postservice psychiatric treatment, 
and the evaluation report should 
reflect that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  The examiner should determine, 
in accord with DSM-IV, whether the 
veteran has a current mental 
disorder and, if so, the date of 
onset and the cause thereof.  If an 
Axis I diagnosis is made, the 
examiner should determine the date 
of onset and the etiology thereof 
and, in doing so, address the 
significance of the veteran's self 
reported postservice homosexual 
activity, his good health prior to a 
1992 work-related injury, his total 
lack of psychiatric history until he 
became unemployed, his financial 
problems, and his multiple physical 
disorders.

d.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner should address 
the significance thereof and 
distinguish symptoms attributable 
thereto from those attributable to 
any Axis I disorder diagnosed.

e.  All factors upon which the 
medical opinion is based must be set 
forth in the report.

7.  After the report of the psychological 
evaluation has been associated with the 
file, the veteran should be afforded a VA 
psychiatric examination.  Send the claim 
folder to the examiner for review.

a.  The examiner must carefully 
review this remand, records of the 
veteran's workmen's compensation 
claim, records of his postservice 
psychiatric treatment, and the 
report of the above psychological 
evaluation, and the examination 
report should reflect that review.

b.  The examiner should determine, 
in accord with DSM-IV, whether the 
veteran has a current mental 
disorder and, if so, the date of 
onset and the cause thereof.  If an 
Axis I diagnosis is made, the 
examiner should determine the date 
of onset and the etiology thereof 
and, in doing so, address the 
significance of the veteran's 
postservice homosexual activity, his 
good health prior to a 1992 work-
related injury, his total lack of 
psychiatric history until he became 
unemployed, his financial problems, 
and his multiple physical disorders.

c.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner should address 
the significance thereof and 
distinguish symptoms attributable 
thereto from those attributable to 
any Axis I disorder diagnosed.

d.  All factors upon which the 
medical opinion is based must be set 
forth in the report.

8.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record in light of 
38 C.F.R. § 3.304(f), determine whether 
the evidence shows that the veteran 
engaged in sexual activity in service 
and, if so, whether it was consenting 
and, thus, willful misconduct, or 
coerced.  If the decision on the 
veteran's claim is unfavorable, the RO 
must issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


